UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7753


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALDI RAMON CABAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:06-cr-01208-PMD-5)


Submitted:   February 19, 2013             Decided:   February 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aldi Ramon Caban, Appellant Pro Se. Alston Calhoun Badger, Jr.,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Aldi Ramon Caban seeks to appeal the district court’s

order denying his motion to reconsider the denial of relief on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                               The order is

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would       find       that     the

district       court’s      assessment    of       the    constitutional            claims    is

debatable      or     wrong.      Slack     v.     McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Caban has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral      argument      because       the        facts       and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3